                                                                                                        FILED
                                         UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORN A                                 JAN 2 4 2020
                                                                                             SouCLERIC, U.s 0/Sl'fl .
 UNITED STATES OF AMERICA,                                                                  BY  THEFJN DISTF11cr ICT cou11r
                                                                                              ~ .               OFCALIFQ
                                                                         Case No. 19CR5002-                         _oi;,~

                                                       Plaintiff,
                          vs.
                                                                         JUDGMENT OF DISMISSAL
 ABRAHAM SALINAS-BAHENA,



                                                   Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has
        granted the motion of the Government for dismissal of this case, without prejudice; or

 •      the Court has dismissed the case for unnecessary delay; or

•       the Court has granted the motion of the Government for dismissal, without prejudice; or

•       the Court has granted the motion of the defendant for a judgment of acquittal; or

•       a jury has been waived, and the Court has found the defendant not guilty; or

•       the jury has returned its verdict, finding the defendant not guilty;

        of the offense(s) as charged in the Indictment/Information:
        8:1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation




Dated: _:..f.l/4_..,.-'--'-'t;1-/_,--io:::..=__ _ __
                                                                    Hon. Michael S. Berg
                                                                    United States Magistrate Judge
